                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 1 of 13 Page ID #:1115



                                               1    Taylor B. Wallin, Esq., CFLS, State Bar No. 266576
                                                    E-mail: twallin@fmbklaw.com
                                               2    FEINBERG, MINDEL, BRANDT & KLEIN, LLP
                                                    12424 Wilshire Blvd., Ninth Floor
                                               3    Los Angeles, California 90025
                                                    Telephone: (310) 447-8675
                                               4    Facsimile: (310) 447-8678
                                               5    Attorneys for Respondent
                                                    SANNER M. MURRAY
                                               6
                                                    Stephen J. Cullen, Admitted Pro Hac Vice
                                               7    E-mail: scullen@milesstockbridge.com
                                                    Kelly A. Powers, Admitted Pro Hac Vice
                                               8    E-mail: kpowers@milesstockbridge.com
                                                    Leah M. Hauser, Admitted Pro Hac Vice
                                               9    E-mail: lhauser@milesstockbridge.com
                                                    MILES & STOCKBRIDGE P.C.
                                               10   1201 Pennsylvania Avenue, N.W., Suite 900                           JS-6
                                                    Washington, D.C. 20004
                                               11   Telephone: (202) 465-8374
           12424 Wilshire Blvd., Ninth Floor




                                                    Facsimile: (410) 385-3709
                                               12
                Los Angeles, CA 90025




                                                    Attorneys for Petitioner
F M B K, LLP




                                               13   CHRISTOPHER A. MURRAY
                                               14
                                                                          UNITED STATES DISTRICT COURT
                                               15
                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                               16
                                                                                  WESTERN DIVISION
                                               17
                                                     CHRISTOPHER A. MURRAY,                       Case No. 2:20-cv-04242 FMO
                                               18                                                 (MRWx)
                                                                        Petitioner,
                                               19                                                 ORDER
                                                           v.
                                               20
                                                     SANNER M. MURRAY,
                                               21
                                                                         Respondent.
                                               22
                                               23         All parties hereby stipulate and agree, as evidenced by the signatures of the
                                               24   parties below, and request that the Court enter an order on the following terms:
                                               25         I.     FINDINGS:        THE COURT FINDS THAT the parties have
                                               26   acknowledged and represented to the Court, for the Court to rely upon in entering
                                               27   judgment in this matter, that the following facts are true and correct:
                                               28                1.     The parties have one (1) minor child, B.R.M., born November

                                                                                              1
                                                                                              O
                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 2 of 13 Page ID #:1116



                                               1
                                                    21, 2018, (female), currently 20 months old, for whom Christopher Murray
                                               2
                                                    (hereinafter “Christopher” or “Father”), is the biological father and Sanner Murray
                                               3
                                                    (“Daisy” or “Mother”), is the biological mother.
                                               4
                                                                 2.    On May 9, 2020, Father filed a Petition for the Return of the
                                               5
                                                    Child to England (DE #1) in the United States District Court, Central District of
                                               6
                                                    California, Western Division, Case Number 2:20-cv-04242-FMO-MRW.
                                               7
                                                                 3.     On November 14, 2019, Mother filed a Dissolution of Marriage
                                               8
                                                    case, which included requests relating to child custody, in the Superior Court of the
                                               9
                                                    State of California for the County of Ventura, said action bearing Ventura County
                                               10
                                                    Court Case Number D395834.
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                                 4.     The parties have been advised by and/or have had the
                                               12
                Los Angeles, CA 90025




                                                    opportunity and ability to consult with independent legal counsel, including counsel
F M B K, LLP




                                               13
                                                    of record in this proceeding and their respective state court counsel, during this
                                               14
                                                    proceeding, particularly during the time of the settlement negotiations and leading
                                               15
                                                    up to and in connection with this agreement.
                                               16
                                                                 5.     Each party acknowledges, represents and warrants that by
                                               17
                                                    entering into a negotiated settlement of all custodial issues between them, each has
                                               18
                                                    knowingly and intelligently waived his or her right to a full evidentiary hearing on
                                               19
                                                    the merits of the issues resolved by the agreement as set forth herein.
                                               20
                                                          II.    CHILD’S HABITUAL RESIDENCE
                                               21
                                                                 1.    The parties’ minor child is B.R.M., born in 2018, (female),
                                               22
                                                    currently 20 months old (hereinafter referred to as the “minor child” or “child”).
                                               23
                                                                 2.    The parties agree that as of the date of this agreement, the child’s
                                               24
                                                    habitual residence is the United States. The child’s home state pursuant to the
                                               25
                                                    Uniform Child Custody Jurisdiction and Enforcement Act is the State of California.
                                               26
                                                                 3.    Both parties were given notice and an opportunity to be heard in
                                               27
                                                    this proceeding in conformity with the laws of the State of California and the Federal
                                               28
                                                    Rules of Civil Procedure. Each party has personally executed this agreement, and,
                                                                                           2
                                                                                              O
                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 3 of 13 Page ID #:1117



                                               1
                                                    through the date of this agreement, both parties waive their right to a Hague
                                               2
                                                    Convention return evidentiary hearing and a Trial on custody and visitation in the
                                               3
                                                    pending State Dissolution Proceeding based upon the terms contained in this
                                               4
                                                    agreement.
                                               5
                                                                   4.   The custody and visitation rights of each party under California
                                               6
                                                    law are clearly described herein. Any violation of this order may result in civil or
                                               7
                                                    criminal penalties, or both.
                                               8
                                                          III.     LEGAL CUSTODY
                                               9
                                                                   1.   "Joint Legal Custody" under Family Code § 3003 "means that
                                               10
                                                    both parents shall share the right and the responsibility to make the decisions
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                    relating to the health, education, and welfare of a child." The parties expressly agree
                                               12
                Los Angeles, CA 90025




                                                    that they shall have joint legal custody of the minor child pursuant to Family Code
F M B K, LLP




                                               13
                                                    § 3003.
                                               14
                                                                   2.   In exercising joint legal custody pursuant to Family Code §
                                               15
                                                    3003, the parties shall share the right and the responsibility to make the decisions
                                               16
                                                    relating to the health, education, and welfare of the minor child. Both parties shall
                                               17
                                                    ensure both parents are listed as a contact on all forms relating to the minor child.
                                               18
                                                    Mother shall endeavor to keep Father apprised of the child’s day-to-day life in
                                               19
                                                    California, by way of example through sharing photographs and videos of the child
                                               20
                                                    with Father.
                                               21
                                                                   3.   Minor Child’s Passports: The parties agree that the minor child’s
                                               22
                                                    passports for the United Kingdom and the United States shall be renewed at least 6
                                               23
                                                    months before the expiration date of each passport. The parties agree to cooperate
                                               24
                                                    fully with the renewal of the minor child’s passports. The parties agree that Mother
                                               25
                                                    shall be responsible for holding the minor child’s passports. When the parties agree
                                               26
                                                    for Father to travel internationally or within the United States with the minor child,
                                               27
                                                    Mother shall provide the minor child’s passports to Father for the duration of the
                                               28
                                                    international or national trip. Upon conclusion of such trips, Father shall return the
                                                                                              3
                                                                                              O
                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 4 of 13 Page ID #:1118



                                               1
                                                    passports to Mother. The parties agree to cooperate to obtain and maintain any
                                               2
                                                    passport for the child for any country in which she is eligible to hold a passport.
                                               3
                                                                 4.       Travel with Minor Child:
                                               4
                                                                          (A)   Travel Outside California Within the United States:
                                               5
                                                    Either party is permitted during his or her parenting time to travel outside the State
                                               6
                                                    of California within the United States with the minor child without the other party’s
                                               7
                                                    permission. For all out-of-state trips within the United States, the traveling party
                                               8
                                                    must provide the other party written notice of the scheduled travel and the child’s
                                               9
                                                    itinerary and contact information during the travel at least 48 hours before the
                                               10
                                                    scheduled departure.
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                                          (B)   Travel Outside the United States and/or United Kingdom:
                                               12
                Los Angeles, CA 90025




                                                    For all travel to a foreign country, except the United States of America and/or the
F M B K, LLP




                                               13
                                                    United Kingdom, the traveling parent must obtain the prior written consent of the
                                               14
                                                    other parent or an order from a court of competent jurisdiction.
                                               15
                                                          IV.    PHYSICAL CUSTODY
                                               16
                                                                 1.       Joint Physical Custody: Pursuant to Section 3004 of the
                                               17
                                                    California Family Code “joint physical custody” means that each party shall have
                                               18
                                                    significant periods of physical custody; that physical custody shall be shared by the
                                               19
                                                    parties in such a way as to assure the child of frequent and continuing contact with
                                               20
                                                    both parents. The parties expressly agree that they shall have joint physical custody
                                               21
                                                    of the minor child.
                                               22
                                                          V.     PARENTING PLAN:
                                               23
                                                                 1.       Child’s Place of Residence: The minor child shall reside in
                                               24
                                                    California with Mother. The minor child shall attend a school near Mother’s
                                               25
                                                    residence in California. Mother shall be responsible for the care and custody of the
                                               26
                                                    minor child at all times except the times set forth herein, which shall be Father’s
                                               27
                                                    designated parenting time with the minor child.
                                               28
                                                                 2.       Skype or Video-Conferencing Visits with the Minor Child:
                                                                                            4
                                                                                              O
                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 5 of 13 Page ID #:1119



                                               1
                                                    Father shall be permitted to skype or video conference with the minor child three
                                               2
                                                    (3) times per week for approximately twenty (20) minutes each time, at mutually
                                               3
                                                    agreed upon times by the parties and with due consideration of the time zone
                                               4
                                                    differences. At times when the child is with the Father for two (2) or more
                                               5
                                                    consecutive days, Mother shall be permitted to skype or video conference with the
                                               6
                                                    child every other day for approximately twenty (20) minutes each time, at mutually
                                               7
                                                    agreed upon times by the parties with due consideration of the time zone
                                               8
                                                    differences. Both parties must agree to any recording (audio or video) of any video
                                               9
                                                    conference between either party and the child, except that either party may take
                                               10
                                                    screenshot photographs of the child as appropriate without the other party’s
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                    permission.
                                               12
                Los Angeles, CA 90025




                                                                  3.    Facilitating Parenting Time: Both parents shall encourage the
F M B K, LLP




                                               13
                                                    child to spend meaningful time with the other parent and shall promote the child’s
                                               14
                                                    love and affection toward the other parent.
                                               15
                                                                  4.    Father’s Parenting Time in California: Effective immediately
                                               16
                                                    Father may travel to California a minimum of four (4) trips per calendar year, for
                                               17
                                                    approximately 7 days for each trip, subject to the conditions below, for his parenting
                                               18
                                                    time with the minor child.
                                               19
                                                                        (A)      While it is contemplated that each of Father’s trips to
                                               20
                                                    California will be approximately 7 days in length, Mother agrees to be flexible with
                                               21
                                                    Father in the event that he is able to spend additional time in California for 10 days,
                                               22
                                                    as an example. In such a situation, Mother shall allow Father access to the minor
                                               23
                                                    child, subject to the conditions stated herein. By way of example, for a 10 day trip,
                                               24
                                                    Mother shall allow Father 10 days of access to the minor child, subject to the
                                               25
                                                    conditions stated herein.
                                               26
                                                                        (B)      Father shall not have more than 45 days of parenting time
                                               27
                                                    with the minor child in California per calendar year, unless expressly agreed upon
                                               28
                                                    by the parties in writing.
                                                                                                5
                                                                                               O
                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 6 of 13 Page ID #:1120



                                               1
                                                                        (C)    Father shall provide 30 days’ written notice to Mother as
                                               2
                                                    to his intended dates of travel for his parenting time in California, except that in the
                                               3
                                                    event of an emergency relating to the child, Father shall be permitted to have
                                               4
                                                    reasonable access to the child in the United States without providing 30 days’
                                               5
                                                    notice. Written notice via email is acceptable.
                                               6
                                                                        (D)    For the first four (4) trips the Father takes to California
                                               7
                                                    for his parenting time with the minor child, he must be accompanied by Gillian L.
                                               8
                                                    Murray (the paternal grandmother) or a mutually agreeable family member or
                                               9
                                                    friend. In the event that Gillian Murray is unavailable, and the parties are not able
                                               10
                                                    to reach an agreement on an alternative family member or friend to accompany
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                    Father during his access, then the parties shall select and equally share in the cost
                                               12
                Los Angeles, CA 90025




                                                    of a professional third party. The requirement for Father’s first four (4) trips to
F M B K, LLP




                                               13
                                                    California to be accompanied by a third party is without prejudice to either party’s
                                               14
                                                    claims or contentions, and is agreed solely as a compromise by Father.
                                               15
                                                                        (E)    For the first four (4) trips referenced in Subsection (D) or
                                               16
                                                    until the child is over the age of three (3), Father’s parenting time shall be daytime
                                               17
                                                    only. Until overnight visits begin after the first four (4) trips, Father shall have six
                                               18
                                                    (6) consecutive hours each day with the minor child, or longer as mutually agreed
                                               19
                                                    upon by the parties.
                                               20
                                                                        (F)    After the first four (4) visits in California, as long as the
                                               21
                                                    child is over the age of three (3), Father shall have consecutive overnight parenting
                                               22
                                                    time in California or within the United States. The parties agree that the minor child
                                               23
                                                    shall have one overnight with Father for every year of age, starting at age 3. So, for
                                               24
                                                    example, it is contemplated that Father shall have at least 4 consecutive overnights
                                               25
                                                    with the minor child by the age of 4.
                                               26
                                                                 5.     Father’s Parenting Time in England During Summer Vacation:
                                               27
                                                    Commencing the Summer of 2021, Mother and the minor child shall travel to
                                               28
                                                    England where the Father resides for purposes of facilitating parenting time for
                                                                                          6
                                                                                               O
                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 7 of 13 Page ID #:1121



                                               1
                                                    Father in the United Kingdom, subject to the conditions and restrictions below:
                                               2
                                                                        (A)   In light of the current Covid-19 Pandemic, the minor child
                                               3
                                                    shall travel to England for Father’s parenting time commencing in the Summer of
                                               4
                                                    2021 unless there is a Level 4 warning issued by the United States Department of
                                               5
                                                    State recommending against travel at that time or a CDC Level 3 Health Notice
                                               6
                                                    restricting entry to the US and/or requirement for self-isolation following entry to
                                               7
                                                    the UK or re-entry to the US.
                                               8
                                                                        (B)   For the Summer travel specified below, the parties shall
                                               9
                                                    mutually agree upon the dates of travel in the summer no later than May 1st of each
                                               10
                                                    year. If the parties are unable to reach an agreement as to the dates of travel in the
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                    Summer, then Mother’s preferred travel dates shall have priority in odd years, while
                                               12
                Los Angeles, CA 90025




                                                    Father’s preferred travel dates shall have priority in even years.
F M B K, LLP




                                               13
                                                                        (C)   For the Summer of 2021 (which shall be defined as June
                                               14
                                                    1 through August 31), Mother and the minor child shall travel to England and stay
                                               15
                                                    within a reasonable distance of Father’s residence for 1 week (7 full days). If
                                               16
                                                    distance is greater than 30 minutes of travel time from the Father’s residence,
                                               17
                                                    Mother agrees to share equally the travel time so as Father does not have to travel
                                               18
                                                    more than 30 minutes. Father shall have parenting time with the minor child for six
                                               19
                                                    (6) hours each day. In the event Father has not yet had 4 trips to California as set
                                               20
                                                    forth above, then Father’s Summer Parenting time in England for the Summer of
                                               21
                                                    2021 shall be accompanied by the paternal grandmother or some other mutually
                                               22
                                                    agreeable person as set forth in Section 4(D) above.
                                               23
                                                                        (D)   For the Summer of 2022 (which shall be defined as June
                                               24
                                                    1 through August 31), Mother and the minor child shall travel to England and stay
                                               25
                                                    within a reasonable distance of Father’s residence for 2 weeks (14 full days). If
                                               26
                                                    distance is greater than 30 minutes of travel time from the Father’s residence,
                                               27
                                                    Mother agrees to share equally the travel time so as Father does not have to travel
                                               28
                                                    more than 30 minutes. The dates of Father’s parenting time with the minor child
                                                                                          7
                                                                                              O
                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 8 of 13 Page ID #:1122



                                               1
                                                    for those 2 weeks in the United Kingdom shall be mutually agreed upon by the
                                               2
                                                    parties. The parties agree that the minor child shall stay overnight with her Father
                                               3
                                                    during this trip, such that the minor child shall have one overnight with Father
                                               4
                                                    during this trip for every year of age, starting at age 3. So, for example, it is
                                               5
                                                    contemplated that Father shall have at least 3 consecutive overnights with the minor
                                               6
                                                    child for the Summer of 2022. The parties may agree for the summer of 2022 that
                                               7
                                                    Father has the minor child for an overnight every other night during the 14 days or
                                               8
                                                    that Father has an overnight with the minor child for 1 night, followed by 1 night to
                                               9
                                                    Mother, then 2 nights to Father, then 1 night to Mother, and 3 nights to Father, 1
                                               10
                                                    night to Mother, and 3 nights to Father, until the end of the 14 days.
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                                        (E)   For the Summer of 2023 (which shall be defined as June
                                               12
                Los Angeles, CA 90025




                                                    1 through August 31), Mother and the minor child shall travel to England and stay
F M B K, LLP




                                               13
                                                    within a reasonable distance of Father’s residence for 3 weeks (21 full days). If
                                               14
                                                    distance is greater than 30 minutes of travel time from the Father’s residence,
                                               15
                                                    Mother agrees to share equally the travel time so as Father does not have to travel
                                               16
                                                    more than 30 minutes. The dates of Father’s parenting time with the minor child
                                               17
                                                    for those 3 weeks in the United Kingdom shall be mutually agreed upon by the
                                               18
                                                    parties, subject to the understanding that Father shall have at least four consecutive
                                               19
                                                    overnights with the minor child followed by one overnight with Mother (or a
                                               20
                                                    mutually agreed third party), then at least four consecutive overnights with Father,
                                               21
                                                    followed by one overnight with Mother (or a mutually agreed third party), and
                                               22
                                                    continuing this pattern through the end of the trip. The parties must be flexible with
                                               23
                                                    each other when scheduling travel dates for this summer. The parties recognize that
                                               24
                                                    Mother may be working and unable to take 3 weeks off from work to facilitate such
                                               25
                                                    an international trip. Under such circumstances, the parties shall meet and confer to
                                               26
                                                    reach a compromise to have another mutually agreed third party or Father
                                               27
                                                    accompany the child to and from England and for the mutually agreed third party
                                               28
                                                    to have one overnight for every four consecutive overnights or accompany the
                                                                                          8
                                                                                              O
                              Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 9 of 13 Page ID #:1123



                                               1
                                                    Father for one overnight for every four consecutive overnights during this trip that
                                               2
                                                    the Mother is not able to be present.
                                               3
                                                                        (F)   For the Summer of 2024 (which shall be defined as June
                                               4
                                                    1 through August 31) and each summer thereafter as set forth in Paragraph 6 below
                                               5
                                                    until further order of the Court or agreement by the parties, the minor child shall
                                               6
                                                    travel to England and stay within a reasonable distance of Father’s residence for 4
                                               7
                                                    weeks (28 full days). If distance is greater than 30 minutes of travel time from the
                                               8
                                                    Father’s residence, Mother or mutually agreed third party agrees to share equally
                                               9
                                                    the travel time so as Father does not have to travel more than 30 minutes. Father’s
                                               10
                                                    parenting time with the minor child for those 4 weeks in the United Kingdom shall
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                    be mutually agreed upon by the parties, subject to the understanding that Father
                                               12
                Los Angeles, CA 90025




                                                    shall have at least five consecutive overnights with the minor child, followed by one
F M B K, LLP




                                               13
                                                    overnight with Mother (or a mutually agreed third party), then at least five
                                               14
                                                    consecutive overnights with Father, followed by one overnight with Mother (or a
                                               15
                                                    mutually agreed third party), and continuing this pattern through the end of the trip.
                                               16
                                                    The parties must be flexible with each other when scheduling travel dates for this
                                               17
                                                    summer. The parties recognize that Mother may be working and unable to take 4
                                               18
                                                    weeks off from work to facilitate such an international trip. Under such
                                               19
                                                    circumstances, the parties shall meet and confer to reach a compromise to have
                                               20
                                                    another mutually agreed third party or Father accompany the child to and from
                                               21
                                                    England and for the mutually agreed third party to have one overnight for every five
                                               22
                                                    consecutive overnights or accompany the Father for one overnight for every five
                                               23
                                                    consecutive overnights during this trip that the Mother is not able to be present.
                                               24
                                                                 6.     Increase of Father’s Parenting Time for ½ the Summer
                                               25
                                                    Vacation: The parties agree that it is in the minor child’s best interest to maximize
                                               26
                                                    her time with her Father in England as set forth herein. The parties enter into this
                                               27
                                                    agreement with the goal of increasing Father’s parenting time with the minor child
                                               28
                                                    during the summer so that he has one-half of the summer vacation (as defined by
                                                                                          9
                                                                                              O
                        Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 10 of 13 Page ID #:1124



                                               1
                                                    the child’s school schedule) with the minor child in the United Kingdom in the same
                                               2
                                                    structure as set forth for the prior summers. The parties may attend mediation as set
                                               3
                                                    forth below to further discuss the timing and implementation of this goal into a
                                               4
                                                    formal parenting plan.
                                               5
                                                                 7.     Holidays: The parties have purposefully not designated a
                                               6
                                                    holiday parenting schedule in order to ensure the flexibility and affordability of
                                               7
                                                    travel arrangements to California and to the United Kingdom. Father shall endeavor
                                               8
                                                    to refrain from selecting his parenting time in California to occur on the same major
                                               9
                                                    holiday in consecutive years, such as American Thanksgiving, Christmas Eve and
                                               10
                                                    Christmas Day (hereinafter referred to as a “Major Holiday”). For all such Major
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                    Holidays, Christopher shall not notice his travel for the same holiday in two
                                               12
                Los Angeles, CA 90025




                                                    consecutive years. So, for example, he may notice travel to California for Christmas
F M B K, LLP




                                               13
                                                    2020, but he shall not notice travel to California for Christmas 2021.
                                               14
                                                                 8.     Mandatory Mediation 120 days before Minor Child Starts Full-
                                               15
                                                    Time Kindergarten: If the parties are unable to agree, the parties shall attend private
                                               16
                                                    mediation at least 120 days before the minor child is scheduled to begin full-time
                                               17
                                                    Kindergarten in California to make any necessary and reasonable adjustments and
                                               18
                                                    modifications to the parenting plan in light of Father’s parenting time in California
                                               19
                                                    and the child beginning school full-time. The parties shall mutually agree upon a
                                               20
                                                    mediator who is a California licensed attorney with specialization in international
                                               21
                                                    custody and shall equally share in the cost of such a mediator.
                                               22
                                                                 9.     Mandatory Mediation Before Commencement of Any Child
                                               23
                                                    Custody Proceeding: Except for emergencies involving the minor child, if the
                                               24
                                                    parties are unable to agree, before either party is permitted to formally file a
                                               25
                                                    modification to the parenting plan or an enforcement proceeding, the parties must
                                               26
                                                    attend mediation. Upon request and notice of an intention by one party to pursue
                                               27
                                                    formal litigation regarding any custody-related issue, the parties shall attend
                                               28
                                                    mediation within 30 days of the notice or as soon thereafter as reasonably practical.
                                                                                            10
                                                                                              O
                        Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 11 of 13 Page ID #:1125



                                               1
                                                    The parties shall mutually agree upon a mediator who is a California licensed
                                               2
                                                    attorney with specialization in international custody and shall equally share in the
                                               3
                                                    cost of such a mediator. Only after good faith participation in mediation may one
                                               4
                                                    party pursue formal litigation over any modification or enforcement child custody
                                               5
                                                    issue.
                                               6
                                                             VI.   TRAVEL EXPENSES
                                               7
                                                                   1.     Each parent shall be responsible for his and her own travel
                                               8
                                                    expenses, including airfare, housing cost and meals to facilitate visitation in
                                               9
                                                    accordance with the terms of this parenting plan.
                                               10
                                                                   2.     When the minor child travels to England under the terms of this
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                    order, the parties shall equally share in the cost of the minor child’s airfare.
                                               12
                Los Angeles, CA 90025




                                                                   3.     The parties agree that it is not in the child’s best interest to factor
F M B K, LLP




                                               13
                                                    the child’s travel expenses or either party’s travel expenses into a DissoMaster
                                               14
                                                    calculator for child support when determining the order for child support.
                                               15
                                                             VII. LEGAL FEES
                                               16
                                                                   1.     Each party shall be responsible for his or her attorneys’ fees
                                               17
                                                    incurred in connection with the above-captioned Hague Proceeding, including but
                                               18
                                                    not limited to attorneys’ fees, expert costs, travel costs, and other expenses related
                                               19
                                                    to this proceeding.
                                               20
                                                                   2.     In the California State Dissolution of Marriage Proceeding, each
                                               21
                                                    party shall be responsible for his or her attorneys’ fees incurred for the California
                                               22
                                                    State Dissolution of Marriage Proceeding through July 31, 2020. Neither party is
                                               23
                                                    permitted to seek attorneys’ fees, suit money, expenses and costs from the other
                                               24
                                                    party for any attorneys’ fees, suit money, expenses and costs incurred in the
                                               25
                                                    California State Dissolution of Marriage Proceeding incurred on or prior to July 31,
                                               26
                                                    2020.
                                               27
                                                             VIII. DISMISSAL         OF     HAGUE        PROCEEDING,            ENTRY        OF
                                               28
                                                    CALIFORNIA STATE ORDER, MIRROR ORDER IN ENGLAND,
                                                                            11
                                                                                                 O
                        Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 12 of 13 Page ID #:1126



                                               1
                                                    RETURN OF PASSPORTS
                                               2
                                                                 1.     Pursuant to the Order re: Further Proceedings entered June 1,
                                               3
                                                    2020, the Court ordered Mother to deposit the minor child’s passports to the Court
                                               4
                                                    Registry no later than June 15, 2020. Mother complied with the Order and deposited
                                               5
                                                    the minor child’s British and United States passports with the Court Registry. The
                                               6
                                                    Court shall return the minor child’s passports to Mother immediately.
                                               7
                                                                 2.     The parties shall work with their California attorneys in the
                                               8
                                                    Dissolution of Marriage proceeding to enter an Order for custody and visitation by
                                               9
                                                    agreement in the Ventura County Court Case Number D395834 upon the terms set
                                               10
                                                    forth herein. The parties and the Court acknowledge that the Order for custody and
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                    visitation to be entered in the State Court proceeding shall be a final judicial custody
                                               12
                Los Angeles, CA 90025




                                                    determination.
F M B K, LLP




                                               13
                                                                 3.     A mirror order of the Order for custody and visitation in the
                                               14
                                                    Ventura County Court Case Number D395834 shall be prepared by a solicitor in
                                               15
                                                    England and registered in England. Father shall be solely responsible for the fees
                                               16
                                                    incurred by his Solicitor in England for the preparation of and registration of the
                                               17
                                                    mirror order. The parties shall equally share any court costs associated with the
                                               18
                                                    mirror order. The parties shall work forthwith and instruct the UK Solicitor to work
                                               19
                                                    forthwith to enter the mirror order in England. Mother shall receive written
                                               20
                                                    notification when the application is issued and again when it is approved.
                                               21
                                                                 4.     The evidentiary hearing in this matter scheduled for July 31,
                                               22
                                                    2020 is hereby vacated.
                                               23
                                                                 5.     Effective immediately, this Hague Proceeding shall be stayed
                                               24
                                                    pending the entry of the Order for custody and visitation by agreement in the
                                               25
                                                    Ventura County Court Case Number D395834. Once the Order for custody and
                                               26
                                                    visitation by agreement is entered by the Ventura County Superior Court, this Hague
                                               27
                                                    Proceeding for the Return of the Minor Child to England, shall be dismissed with
                                               28
                                                    prejudice. The Father shall promptly file a Notice in this Court that this provision
                                                                                            12
                                                                                               O
                        Case 2:20-cv-04242-FMO-MRW Document 64 Filed 07/28/20 Page 13 of 13 Page ID #:1127



                                               1
                                                    has been satisfied.
                                               2
                                                                 6.       This action shall be removed from this court’s active caseload
                                               3
                                                    until further application by the parties or order of the court. The court retains full
                                               4
                                                    jurisdiction over this action and this Order shall not prejudice any party in the action.
                                               5
                                               6
                                                    IT IS SO ORDERED.
                                               7
                                               8
                                                    Dated this 28th day of July, 2020.
                                               9
                                               10
                                               11
           12424 Wilshire Blvd., Ninth Floor




                                                                                             _____/s/___________________________
                                               12
                Los Angeles, CA 90025




                                                                                             Fernando M. Olguin
F M B K, LLP




                                               13                                            United States District Judge
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28

                                                                                               13
                                                                                               O
